                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: _________________
                                                              DATE FILED: __5/13/2021__

              -against-
                                                                         18 Cr. 219-6 (AT)
CATALINO LOPEZ,
                                                                             ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       The sentencing scheduled for May 17, 2021, is ADJOURNED to June 9, 2021, at 1:00 p.m.
Defendant’s submissions are due two weeks prior to sentencing. The Government’s submissions are
due one week prior to sentencing.

       SO ORDERED.

Dated: May 13, 2021
       New York, New York
